FILE COPY




                            Fourth Court of Appeals
     San Antonio, Texas
                                    Thursday, July 25, 2013

                                      No. 04-12-00663-CV

                                     United Resources, L.P.,
                                           Appellant

                                                v.

   Sepco Tubulars, Padre Tubulars Inc., Jesse Ortega and Collinsworth Well Treatment, Inc.,
                                           Appellee

                             Trial Court Case No. 05-10-13092CV

                                        ORDER
        The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See TEX. R. APP. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause is advanced for ON BRIEFS submission on Tuesday,
September 10, 2013, to the following panel: Chief Justice Stone, Justice Marion, and Justice
Alvarez. All parties will be notified of the Court’s decision in this appeal in accordance with
TEX. R. APP. P. 48.

        Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. APP. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.

       It is so ORDERED on Thursday, July 25, 2013.

                                                            ______________________________
                                                            Catherine Stone, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this Thursday, July 25, 2013.

                                                            ______________________________
                                                            Keith E. Hottle, Clerk